                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PAUL ROBERT PICKENS,                               )
     ID # 2007116,                                 )
            Petitioner,                            )
vs.                                                )    No. 3:17-CV-1328-M
                                                   )
LORIE DAVIS, Director, Texas                       )
Department of Criminal Justice,                    )
Correctional Institutions Division,                )
              Respondent.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitioner’s Motion for Relief from Judgment, received April 18, 2019

(doc. 40), is DENIED.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states
a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 26th day of June, 2019.



                                               _________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE




                                                   2
